Citation Nr: 1143058	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-14 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities. 

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, denied service connection for bilateral hearing loss, tinnitus, and peripheral neuropathy of the bilateral upper and lower extremities. 

The Veteran testified at an April 2011 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The claims of entitlement to service connection for bilateral hearing loss, and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran does not have peripheral neuropathy of the upper or lower extremities that is related to his service.  






CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran claims entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, which he argues was caused by exposure to herbicides while serving in Vietnam.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Here, because the Veteran served in Vietnam, he is presumed to have been exposed to an herbicide agent such as Agent Orange.  See id. 

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6). 

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in section 3.309(e).  The diseases set forth in section 3.309(e) include acute and subacute peripheral neuropathy.  Acute and subacute peripheral neuropathy is defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id., Note 2. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veteran's service treatment records do not show any relevant complaints, or diagnoses.  His July 1968 separation examination report shows that his upper and lower extremities, and his neurological system, were clinically evaluated as normal.  

The post-service medical evidence is dated between 1998 and 2009.  This evidence shows that the Veteran was found to have a number of disorders, to include superficial and deep venous insufficiency of the left leg (beginning in 1998), varicose veins, a left knee disorder, arthritis and suspected tendonitis of the shoulders, and notations of myofascial pain (all beginning or after 2006).  A March 2009 VA treatment record shows that a sensory examination of the Veteran's feet was found to be normal.  

A February 2009 VA examination report shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran reported a painful burning pain of the soles of both feet similar to a stabbing sensation, with a date of onset of March 2008.  The pain typically occurred during walking and was worse after waking from sleep or after sitting in one place.  The Veteran did not report any problems with his arms or hands.  A sensory examination showed decreased vibration sense of both lower extremities but was otherwise grossly normal for sharp-dull sensation, touch, and proprioception of the upper and lower extremities.  A motor examination and reflex examination were normal.  A nerve conduction study of the left tibial and peroneal nerves was also normal, with normal EMG activity.  The examiner diagnosed the Veteran with atypical pain of the bilateral lower extremities.  The examiner found that it was unlikely the Veteran had peripheral neuropathy based on the characteristics of the pain (i.e. not relieved by walking and not worse at night), the physical findings on examination, which showed that response to vibration was reduced but that other measures of sensation were normal, and the absence of findings on the EMG and nerve conduction study (NCS).  It was noted that the Veteran gave a history of left foot pain to the neurologist who conducted the EMG/NCS study, but described bilateral pain to the examiner.  

The February 2009 private EMG report accompanying the VA examination reflects that the Veteran reported a history of left leg pain present for several years, and denied right lower extremity symptoms.  He made no mention of the upper extremities.  The EMG study was found to be normal with regard to the left lower extremity.  The Veteran's right lower extremity and upper extremities were not examined, presumably because the Veteran did not report any symptoms involving these extremities. 

The Board finds that the competent evidence of record does not show the presence of peripheral neuropathy in either the upper or lower extremities.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this regard, the VA treatment records are negative for diagnoses of peripheral neuropathy.  The Veteran also denied the presence of neuropathy symptoms of the right lower extremity when he underwent the February 2009 EMG study.  Finally, the February 2009 VA examination report shows that the Veteran does not have neuropathy of the lower extremities.  This report is considered highly probative evidence, as it is shown to have been based on a review of the Veteran's C-file, his recorded history, an examination, and diagnostic testing, and as it is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given the foregoing, the Board finds that peripheral neuropathy of the bilateral lower and upper extremities is not shown, and that the claim must be denied.    

The Board has considered the Veteran's contention that he has peripheral neuropathy.  However, while the Veteran is competent to report his symptoms, the Board finds he does not have the medical training or expertise to competently determine whether he has this disease.  See Jandreau, 492 F. 3d at 1376-77, n. (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  Accordingly, the Board places more weight on the findings in the February 2009 private EMG report and the February 2009 VA examination, as they were made by medical professionals based on objective diagnostic testing. 

Because peripheral neuropathy has not been diagnosed, service connection for this disability cannot be granted.  See Shedden, 381 F.3d at 1166-67 (holding that one of the elements required to establish service connection is the presence of a current disability); see also 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

As a final matter, the Veteran has not asserted, and there is no evidence to show, that acute or subacute peripheral neuropathy manifested within weeks or months of the Veteran's return from Vietnam.  Accordingly, service connection is also not warranted on a presumptive basis for acute or subacute peripheral neuropathy.  See 38 C.F.R. § 3.309(e).  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for peripheral neuropathy of the bilateral upper and lower extremities must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board finds that all duty to notify and assist requirements have been met with regard to the claims for tinnitus and peripheral neuropathy.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a July 2008 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file, as well as a private EMG report.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, appropriate VA audiological and neurological examinations were performed in January 2009 and February 2009, respectively.  The Board finds that these reports are adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file and the medical records therein, obtained a reported medical history from the Veteran, and examined him, to include conducting indicated tests and studies, such as an EMG.  Moreover, the examiner concluded that the presence of peripheral neuropathy was not established based on the clinical findings and thus a nexus opinion was not required.  As such, the Board finds that the VA examination report provides sufficient information to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Accordingly, the duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 




ORDER

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied. 


REMAND

The Veteran's claims of entitlement to service connection for bilateral hearing loss, and tinnitus, must be remanded for further development. 

During his April 12, 2011 hearing, the Veteran testified that he had been afforded VA treatment for hearing loss earlier in the day.  The most recent VA reports of record are dated in August 2009.  On remand, the RO/AMC should obtain any VA treatment reports dated after August 2009.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995). 

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court held that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability if the evidence of record shows that a hearing loss disability which developed after service was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  In this regard, puretone threshold shifts during active service must be considered.  See id. at 163-64.  

Under VA law, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Id. at 159.

Here, the Veteran's service treatment records show a puretone threshold shift between the Veteran's entrance examination and an audiogram conducted sometime afterward, but which is undated.  Specifically, the October 1965 entrance examination reflects an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
0 (10)
5 (15)
25 (30)
LEFT
10 (25)
5 (15)
0 (10)
5 (15)
15 (20)

The Board notes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram conducted in DATE must therefore be converted from ASA to ISO units.  This means adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  As converted, the audiogram shows some hearing loss in both ears at entrance, although it was not severe enough to be disabling at the time.  See Hensley, 5 Vet. App. at 157, 159; 38 C.F.R. § 3.385.

The service treatment records include an audiogram that gives the date, "April 27," but not the year it was performed.  The Board notes that the Veteran separated from active service in July 1968 and the separation examination is dated in July 1968.  Thus, the Board assumes that the audiogram is dated some time between entrance and separation.  The audiogram shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
20 (30)
15 (25)
20 (25)
LEFT
20 (35)
5 (15)
5 (15)
10 (20)
10 (15)

It is not clear whether the audiometric testing was performed before or after October 1967, and thus whether the puretone thresholds were recorded using ANSI or ISO units.  However, affording the Veteran the benefit of all doubt, the Board will assume that the audiogram was performed prior to October 1967, and because converting the puretone thresholds to ISO units is more favorable to the Veteran's claim, the Board has assumed that ANSI units were used and therefore has converted the audiogram to ISO units, as represented by the figures in parentheses.  When converted, the audiogram shows some worsening in the Veteran's hearing in both ears since the entrance audiogram, although the hearing loss was not severe enough to be considered disabling under VA law.  See 38 C.F.R. § 3.385.

In the January 2009 VA audiological examination report, the examiner stated that the Veteran's current hearing loss disability was less likely as not a result of acoustic trauma during service because, among other reasons, the entrance examination revealed normal hearing and there was no other evidence of hearing loss in the service treatment records.  However, the examiner did not discuss the evidence of an upward shift in the Veteran's puretone thresholds.  Under Hensley, 5 Vet. App. at 163-64, puretone threshold shifts during active service must be considered in determining whether a hearing loss disability which developed after service is related to any hearing loss during service, even if the loss was not severe enough to be disabling at the time.  Accordingly, the Board finds that the January 2009 VA examination is not adequate for the purpose of making a decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

On remand, a new VA audiological examination should be performed.  The examiner must address the Veteran's puretone threshold shift during service, and determine whether such a shift supports a relationship between the Veteran's current hearing loss disability and his period of service.  In this regard, the examiner must discuss whether the puretone threshold shifts shown in the undated audiogram represent an increase in the Veteran's pre-existing hearing loss beyond its natural progress, taking into account the Veteran's in-service noise exposure.  See 38 C.F.R. § 3.306 (2011). 

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158  and 3.655 (2011).

With regard to the claim for tinnitus, the January 2009 VA examination report shows that the examiner indicated that the Veteran's tinnitus was not related to his active duty.  However, the examiner indicated that his tinnitus was as likely as not associated with his hearing loss.  Accordingly, the tinnitus issue is inextricably intertwined with the hearing loss issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Therefore, adjudication of the tinnitus claim must be deferred.  See generally 38 C.F.R. § 3.310 (2011).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's VA treatment records, dated after August 2009, should be obtained and associated with the claims file. 

2.  After completion of the development directed in the first paragraph of this remand, the Veteran should be scheduled for a VA audiological examination to determine the likelihood that his bilateral hearing loss disability is related to service.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's bilateral hearing loss disability is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  The examiner must address the Veteran's puretone threshold shifts during service, and determine whether they support a relationship between the Veteran's current hearing loss disability and his period of service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board.  

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO/AMC should readjudicate the claims for service connection for bilateral hearing loss, and tinnitus, on the merits.  If either of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


